Title: From George Washington to Major General Israel Putnam, 15 October 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters [Pa.] 15th October 1777

I am favd with yours of the 8th and 10th instants giving me the account of the loss of Fort Montgomery and the evacuation of Peekskill in consequence of it, but I am very glad to find that you had previously removed the greater part of the Stores. This Stroke would have perhaps proved fatal to our Northern Affairs in its consequences, had not the defeat of Genl Burgoine providentially taken place upon the 7th instant. I can scarcely think that Sr Henry Clinton will pursue his Rout now the object of it is disappointed, I mean a junction with Burgoine. But I hope if he should attempt to penetrate further, you will be able, with the Militia from Connecticut and New York and the reinforcement sent down by Genl Gates, to stop his progress.
Genl Mcdougal has just suggested a matter which he thinks of importance. He imagines that the Enemy, supposing they are obliged to fall down the North River again, will destroy all the Boats they find, or carry them down with them, in either case we shall have no means of crossing. He therefore advises that the Boat Builders in the peekskill department be immediately set to work to make a number of Boats, which may be built some distance back from the Water and brought down upon Carriages when wanted; but if the Enemy go down again they may be built convenient to the Water. If our Boats are destroyed the sooner this work is set about the better. Since the Battle of Germantown both Armies have remained quiet. The Enemy have been endeavouring to remove the obstructions in the Delaware, but they have not yet made much progress. I am Dear Sir Yr most obt Servt

Go: Washington

